Title: To John Adams from Oliver Wolcott, Jr., 26 July 1800
From: Wolcott, Oliver, Jr.
To: Adams, John




Sir,
Treasury Department Washington July 26th. 1800

I have the honour to enclose a copy of a Letter from John Couper Esquire, who was lately appointed Collector of the Customs for the District of Brunswick in Georgia, and Inspector of the Revenue for said Port, from which it appears that he declines a permanent appointment.
The information which I possess of Mr. Coupers character, induces me to believe that his recommendation of Mr. Claud Thompson is entitled to confidence, and as the choice of Candidates is exceedingly limited, I take the liberty to submit his name for consideration and in case the President shall be pleased to decide in favor of an appointment, I will apply to the Secretary of State for Commissions.—
I have the honour to be / with perfect respect / Sir, / Your obedient Servant

Oliv. Wolcott